DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 10/12/21 and an IDS filed on 11/08/21. Claims 1 and 5 have been amended, claim 4 has been cancelled and new claims 16-18 have been added. Claims 5 and 7 remain withdrawn. Accordingly, claims 1-2, 6 and 10-18 are under examination on the merits.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6 and 10-18 are rejected as being indefinite because the claims incorporate two contradictory terms. Claim 1 has been amended to state a drug component consisting of at least one mometasone compound and wherein the at least one mometasone compound is the sole drug component in the composition. The said recitations are indefinite because “at least” expresses a scope of this and more, while consisting of and sole drug are interpreted as this and no more. Thus it is not clear what the scope of the claimed formulation is. For examination purposes the claim is interpreted as consisting of a mometasone compound as the sole drug component. However corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asmanex® HFA Drug label (approved 1987 and revised on 4/2014) in view of Corr et al (WO 2012156711), Sequeira et al (US 20100143269), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Asmanex® HFA Drug label discloses an inhalation aerosol comprising 100 or 200 mcg mometasone furoate, HFA 227, ethanol and oleic acid dispensed from a metered dose inhaler (See pages 1, 4, 8, 17, and 28 of the attached label).   
It is also disclosed that the formulation is in a suspension form and requires shaking before each use (See pages 8, 17 and 29). 


Corr et al teach a pharmaceutical composition comprising a drug, 1 ,1-difluoroethane (R-152a) propellant and ethanol that is suitable for delivering the drug, especially from a pressurised aerosol container using a metered dose inhaler (MDI).  The drug formulation will comprise a propellant, in which the drug is dissolved, suspended or dispersed, and may contain other materials such as co-solvents, surfactants and preservatives (See Page 1, lines 1-3 and 18-20). 
Corr et al disclose that there is a need for a MDI aerosol formulation that has a reduced GWP in comparison with R-134a and R-227ea, that has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and with reduced irritancy (See page 3, line 33-34 to page 4, line 2).
Thus, Corr et al disclose the use of a propellant consisting essentially of and preferably consisting entirely of 1 ,1- difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1 ,1 ,1 ,2-tetrafluoroethane (R-134a) is used as the propellant (See page 4, lines 4-10).
at least 99 weight % of the propellant component is 1 ,1-difluoroethane 
(R-152a)” (See page 5, lines 13-18). 
Corr et al, in a preferred embodiment, provide a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, which consists essentially of: (a) a liquefied propellant component consisting essentially of and preferably consisting entirely of 1 ,1-difluoroethane (R-152a); (b) ethanol; and (c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone, dipropionate (BDP) and fluticasone propionate (FP) (See page 7).

Compressed Air Dusters and Environmental Concerns disclose that HFC-134a is much more damaging to the climate with a global warming potential (GWP) of 1,300 and an atmospheric lifetime of about 14 years. HFC-152a has a GWP of 140 and an atmospheric lifetime of approximately 1.5 years. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a.    

Sequeira et al teach a process for producing non-toxic formulations that are substantially free of CFC's that have improved stability and compatibility with the medicament and which are relatively easily manufactured (See [0009]).
Sequeira et al disclose a metered dose inhaler containing an aerosol suspension formulation for inhalation, said aerosol suspension formulation for inhalation comprising: an effective amount of mometasone furoate; an effective amount of formoterol fumarate; a dry powder surfactant; and 1,1,1,2,3,3,3,-heptafluoropropane (See [0010], [0013], [0015], [0023], [0026]). 
The said formulations may also comprise an excipient such as ethanol and a surfactant such as oleic acid and polyethylene glycol (See [0029], [0030] and Examples 3-5).
It is further disclosed that the said formulation contains less than 0.1% of an epoxide degradation product of mometasone furoate (See [0014]) and [0066]). 
Sequeira et al disclose that a surfactant is frequently included in aerosol formulations, for purposes such as assisting with maintaining a stable suspension of the drug and lubricating the metering valve. The said formulation does not require a surfactant for maintenance of ready dispersability (such as by moderate agitation immediately prior to use), as the drugs form loose floccules in the propellant and does not exhibit a tendency to settle or compact (See [0030]). 
The active ingredients may be put into the containers housing the formulation as follows: the container that houses the medication can be filled with medicine, ethanol and a surfactant in single or multiple steps, preferably in a single step. Similarly, the propellant or mixture of propellants may be added to the container in the same or in multiple steps (See [0033]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Corr et al, Sequeira et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with Asmanex® HFA Drug label to arrive at the instant invention. It would have been obvious to have combined the references because Asmanex® HFA Drug label teach inhalable suspension formulations comprising mometasone furoate, HFA 227 ethanol and oleic acid. Corr et al also teach inhalable formulations comprising one or more active agents including corticosteriods and a propellant and disclose that the preferred propellant is R-152a. As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have substituted Asmanex® HFA Drug label’s propellant, HFA 227 with the HFA 152a of Corr et al with a reasonable expectation of success as Corr et al disclose that 1,1-difluoroethane (HFA 152a) is preferred.  
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 

While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-2, 6, 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (US 20120022032) in view of Corr et al (WO 2012156711), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Wan et al teach steroidal solutions for the preparation of medicaments and drug products useful for treating diseases of the upper and lower airway passages. Disclosed are compositions and dosage forms with mometasone furoate in a dissolved state that 
Suitable non-aqueous solvents include propellants such as 1,1,1,2,3,3,3 heptafluoroethane (HFA 227) (See [0005]). The said compositions may include at least one co-solvent, including propylene glycol, polyethylene glycol 300, polyethylene glycol 400, ethanol or a combination of two or more thereof. A particularly useful co-solvent is polyethylene glycol (See [0008]).
The said compositions for inhalation comprise mometasone furoate in a concentration from about 0.1 mcg/ml to about 500 mcg/ml (See [0013]). The compositions may also comprise agents including polyvinylpyrrolidone (See [0080]).
Wan et al disclose and claim a pharmaceutical composition comprising a mometasone furoate suitable for inhalation, wherein the concentration of mometasone furoate is from about 0.02 mcg/ml to about 500 mcg/ml, comprises at least one co-solvent selected from the group consisting of propylene glycol, polyethylene glycol 300, polyethylene glycol 400, ethanol, N-methyl-2-pyrolidone and glycerol and combinations thereof (See claims 97-101).
Wan et al teach inhalable formulations comprising mometasone furoate, oleic acid, ethanol and an HFA propellant including HFA 227, but lack a disclosure on the HFA being R-152a. This is taught by Corr et al and 

Corr et al, Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials)’s teaching are delineated above and incorporated herein. 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Corr et al, and Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials) with Wan et al to arrive at the instant invention. It would have been obvious to have combined the references because Wan et al teach inhalable formulations comprising mometasone furoate, HFA 227, ethanol and oleic acid, polyethylene glycol or poylvinypyrrolidone. Corr et al also teach inhalable formulations comprising one or more active agents including corticosteriods and a propellant and disclose that the preferred propellant is R-152a. As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have substituted Wan et al’s propellant, HFA 227 with the HFA 152a of Corr et al with a reasonable expectation of success as Corr et al disclose that 1,1-difluoroethane (HFA 152a) is preferred.  
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
. 

Claims 1-2, 6, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Backstrom et al (6,932,962) and in view of Corr et al (WO 2012156711), Sequeira et al (US 20100143269), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Backstrom et al teach aerosol formulations suitable for use in pressurised metered dose inhalers comprise a hydrofluoroalkane propellant, a medicament for inhalation and a surfactant (See abstract). The said hydrofluoroalkane (HFA) propellants for example 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227) and 1,1-difluoroethane (P152a) are today considered to be the most promising new propellants. Not only are they environmentally acceptable, but they also have low toxicity and vapor pressures suitable for use in aerosols (See col. 1, lines 40-46 and col. 2, lines 39-42).
Disclosed is a pharmaceutical aerosol formulation wherein the formulation comprises a propellant selected from the group consisting of 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227), or 1,1-difluoroethane (P152a). Also   disclosed and claimed is a metered dose inhaler comprising the formulation comprising 1,1-difluoroethane (P152a) (See claims 4 and 40).
surfactant selected from a C8 -C16 fatty acid or salt thereof, a bile salt, a phospholipid or an alkyl saccharide. In addition to medicament, propellant and surfactant, a small amount of ethanol (normally up to 5% but possibly up to 20%, by weight) may be included in the said formulations (See col. 2, lines 3-15 and 47-54).
The said medicament is selected from the group consisting of a β.2-adrenoreceptor agonist, an anticholinergic bronchodilator, and a glucocorticosteroid, including mometasone or a salt thereof (See col. 2, lines 54-67 and claim 12). 
The active agents can be micronized and in a suspension form. Micronised active agents mixed with excipients and propellants are added to a plastic coated glass bottle and sealed with a metering valve (See at least Examples, 1-4 and claims 1 and 37-39).
Backstrom et al teach compositions comprising mometasone, R-152a, surfactant and ethanol, but lack a specific disclosure on the amount of the propellant, the surfactant and settling time. These are disclosed by Corr et al, Sequeira et al, compressed air dusters and/or UNFCCC. 

Corr et al, Sequeira et al, Compressed Air Dusters and Environmental Concerns and UNFCCC (Global Warming Potentials)’s disclosures are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Sequeira et al, Corr et al 
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
It also would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sequeira et al because Sequeira et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic acid or polyethylene glycol and an HFA propellant for inhalation and wherein the said 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-12, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-19 and 21 of U.S. Patent No. 10,668,018 in view of Wan et al (US 20120022032). 

Examined claims are drawn to a composition comprising at least a mometasone compound and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a composition comprising at least one corticosteroid; a propellant comprising R-152a and first amount of ethanol and a second amount of ethanol.
Specifically the differences are that the examined claims require mometasone while the reference claims require at least one corticosteroid. This is however obvious in view of Wan et al which teach inhalable formulations comprising a propellant and wherein the active agent may be a corticosteroid such as mometasone furoate, As such one of ordinary skill in the art given the teaching and the claims of ‘018 would have been more than motivated to have looked in the art for a suitable corticosteroid including mometasone furoate as taught by Wan et al based on it’s known benefits and excepted effectiveness. The other difference is that examined claims do not recite that the formulation is in solution. However examined claims are not restricted to any dosage form and encompass solutions. 

Claims 1-2, 6, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 11, , 5-8, 11, 13, 20, 26, 29,  of copending Application No. 15/781,060 (US 20180264007) in view of Asmanex® HFA Drug label. 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Asmanex® HFA Drug label.
Examined claims are drawn to a composition comprising at least a mometasone compound and a propellant comprising R-152a, and a surfactant including oleic acid. Further claims also add ethanol to the formulations. 
Reference claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, at least one formoterol compound and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is a suspension form.  Depending claims recite adding a surfactant or ethanol.    
Specifically the difference is that the reference claims require a mometasone compound and formoterol, while examined claims require the mometasone compound as the sole active agent. This however is obvious in view of Asmanex® HFA Drug label which disclose an inhalable formulation comprising mometasone furoate ethanol, oleic acid and HFA 227. As such one of ordinary skill in the art would have been more than motivated to have selected mometasone as the only active agent for the said formulations with reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.


Claims 1-2, 6, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, 14, 19-24 of copending Application No. 16/565,226 (US 20190388438) in view of Asmanex® HFA Drug label. 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Asmanex® HFA Drug label. 
Examined claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, a propellant component comprising 1,1-difluoroethane (R-152a) and a surfactant. A depending claim add ethanol.    
Reference claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dehydrate, a propellant comprising 1,1-difluoroethane (R-152a) and a surfactant including oleic acid. Further claims also add ethanol to the formulations. 
Specifically the difference is that the examined claims do not recite formoterol fumarate dihydrate, while reference claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Asmanex® HFA Drug label which disclose an inhalable formulation comprising mometasone furoate ethanol, oleic acid and HFA 227. As such one of ordinary skill in the art would have been more than motivated to have selected mometasone as the only active agent for the said formulations with reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborn et al (6,432,415).
Osborn et al teach bioadhesive formulations to deliver, for both local and systemic effects, a wide variety of drugs of varying degrees of solubility. These formulations can be gels or aerosols and comprise a solvent system comprising a volatile solvent and water, a solubilizing agent or a dispersing agent, or a mixture thereof, and a pharmaceutical (See abstract).
It is disclosed that there is an unexpected increase in solubility of Propellant 152a which is particularly advantageous for aerosol formulations comprising Propellant 152a because this reduces the need for using high amounts of ethanol to dissolve the Propellant (See Col.8, lines 56-67 and col. 9, lines 1-10).  
In one aspect, the propellant is 1,1-difluoroethane also known as Propellant 152a, commercially available under the trade mark DymelRTM (See Col. 6, lines 27-34). 
Pharmaceutical active agents include steroidal anti-inflammatory agents and adrenergics, etc, (See Col. 12, line 32 to Col. 13, line 10).  

Finch et al (US 20140248357). 
Finch et al teach a composition for treatment of inflammatory respiratory disease by inhalation comprising a glitazone enantiomer (See abstract and [0018]). The said compositions may be used in combination with other drugs that are used in the treatment or suppression of the diseases or conditions for which present compounds are useful (See [0046]). Suitable therapeutic agents include beclomethasone dipropionate, fluticasone propionate, formoterol fumarate, mometsaone furoate, etc, (See [0047] and [0050]). 
microparticles. These may be prepared by a variety of techniques, including micronisation. Hence the average particle size is denoted as equivalent d50. For inhaled use a d50 of less than 10 microns, preferably less than 5 microns is desired (See [0053]). 
Finch et al state that the said composition may be prepared as a suspension for delivery from an aerosol in a liquid propellant, for example for use in a pressurised metered dose inhaler (PMDI). Propellants suitable for use in a PMDI are known to the skilled person, and include HFA-134a, HFA-227 (See [0054]). 
The compositions may be dosed as described depending on the inhaler system used. In addition to the active compounds, the administration forms may additionally contain excipients, such as, surface-active substances, preservatives, flavorings, fillers, etc, (See [0058]). 

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Regarding the teaching of Backstrom et al, Applicant argues that Backstrom et al teach a specific classes of surfactants for their formulations and teach that other surfactants commonly used with prior art formulations are not necessarily suitable for the “specific classes of surfactant” disclosed in the Backstrom formulation with surfactants as taught by the other references such as Sequeira, …. such a proposed modification would both defeat the purpose of the Backstrom invention and render the Backstrom inoperable” (See Remarks, page 6). 
The above arguments are not persuasive. Backstrom et al teach inhalable formulations comprising an active agent including mometasone, an HFA propellant, ethanol and a surfactant selected from the groups of compounds listed. Backstrom also states that “the surfactants commonly used with the CFC formulations are not necessarily suitable for use with the new generation of propellants”. (See Col. 1, lines 46-48). The new generation of propellants include HFA 227, HFA 134 and HFA 152a. 
Backstrom et al also disclose that the formulations may comprise other ingredients if desired, such as adjuvants, carriers, etc (See col. 3, lines 20-24). Furthermore, Backstrom et al disclose that “An acceptable suspension is characterised by one or more of slow settling or separation, ready re-dispersion, little flocculation, and absence of crystallisation or morphology changes, such that the dispersion is sufficiently stable to give a uniform dosing. A good dispersion is even more stable” (See col. 4, lines 16-21).
Sequeira et al also teach inhalable formulations comprising corticosteroids including mometasone furoate, HFA propellants and suitable surfactants including oleic acid and polyethylene glycol and state that the formulations do not exhibit a tendency to settle. As such one of ordinary skill in the art having possession of both references would have easily recognize the similarities in their teachings and goals and combine 
Applicant’s next argument is that Backstrom teach multiple active agents, combinations, propellants and mixtures. Applicant then argues that “Only by using hindsight and using the claimed invention as a roadmap to piece together various elements of the cited references, could the Examiner have selected in the way the Examiner proposed and allegedly arrived at the claimed invention” (See Remarks, page 8). 
The argument is not persuasive because Backstrom et al teaching other active agents and other propellants for the disclosed inhalable formulations is not a teaching away. The fact is that Backstrom et al teach an embodiment wherein the formulations may comprise mometasone, HFA 152a, ethanol and surfactant. In other words, the claimed formulations were envisioned and disclosed by Backstrom et al. While Backsrtom et al do provide an embodiment wherein the propellant can be HFA 152a and can be the only propellant in the formulation, i.e. it will be present at 100% and thus meeting the limitations of the claim, we also rely on the teaching of Corr et al that teach the advantages of including HFA 152a as the propellant for the disclosed inhalable formulations and that the propellant can be present in at least 98% or 99%. Additionally, we bring in another motivation as Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) also disclose that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. As such it has clearly been demonstrated that prior art motivates one of ordinary skill in the art to select HFA 152a for inhalable formulations with good results and care for the environment. 
Backstrom discloses an extremely large genus of formulations, including hundreds and thousands, if not more, of species. However, Backstrom does not provide any express or other teachings to select the specific propellant, surfactants and medicament out of numerous species” (See Remarks, page 8). 
Again, the argument is not found persuasive. Firstly, Backstrom et al do not disclose hundreds and thousands of medicaments and propellants. It is noted that contrary to Applicant’s recitation, Backstrom discloses one list of known and suitable active agents in one paragraph which include mometasone. Mometasone is also claimed as a preferred embodiment. Backstrom et al also name only 3 propellants, one of which is HFA 152a. Secondly, the prior art teaching more than claims cannot be an argument against the reference. Furthermore, the rejection is based on the obviousness criteria and is based on the combination of references. Backstrom teach 3 HFA propellants, Corr et al and Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials) also disclose that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than other HFA propellants and provide more than sufficient motivation to one of ordinary skill in the art to select R-152a as the suitable propellant. 
	
Claims 1-2, 6, 10-18 are rejected. Claims 5 and 7 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                 /Mina Haghighatian/